Name: Commission Regulation (EC) No 2055/2001 of 19 October 2001 amending Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy; NA;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R2055Commission Regulation (EC) No 2055/2001 of 19 October 2001 amending Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999 Official Journal L 277 , 20/10/2001 P. 0012 - 0012Commission Regulation (EC) No 2055/2001of 19 October 2001amending Regulation (EC) No 2603/1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(1), and in particular Article 53(1) thereof,Whereas:(1) For the Regulations referred to in Article 4(1) of Commission Regulation (EC) No 2603/1999(2), as amended by Regulation (EC) No 1929/2000(3), Article 4(2) sets a date until which an application for payments must be received by the Commission in order to continue to be financed by the Guidance Section of the EAGGF. This provision shortens the time limit previously foreseen by the Commission Decisions granting support from the Guidance Section of the EAGGF, in conjunction with Article 21(4) of Council Regulation (EEC) No 4253/88(4), as last amended by Regulation (EC) No 3193/94(5).(2) This shorter deadline by which the Commission must have received applications for payments could result in a significant underspending of the EAGGF Guidance Section; for this reason it is advisable to extend the date in question in order to permit the full consumption of available credits under the Guidance Section of the EAGGF.(3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:Article 11. The first subparagraph of Article 4(2) of Regulation (EC) No 2603/1999 is replaced by the following: "2. Payments arising from commitments, including compensatory allowances relating, at the latest, to the year 1999, made by Member States before 1 January 2000 and for which expenditure is incurred by Member States before 1 January 2002 shall continue to be financed by the Guidance Section of the EAGGF in accordance with the conditions laid down in the Regulations referred to in paragraph 1 and subject to the availability of funds."2. Article 4(3) of Regulation (EC) No 2603/1999 is replaced by the following: "3. Community support for multiannual expenditure for actions referred to in the first subparagraph of paragraph 2 for which expenditure is incurred by Member States after 1 January 2002 shall be financed by the Guarantee Section of the EAGGF in areas not covered by Objective 1 as defined as from 1 January 2000."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 316, 10.12.1999, p. 26.(3) OJ L 231, 13.9.2000, p. 5.(4) OJ L 374, 31.12.1988, p. 1.(5) OJ L 337, 24.12.1994, p. 11.